department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b scholarship c name d name e school dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a nonexempt_charitable_trust described in sec_4947 that is also a private_foundation exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program called b the purpose of b is to provide educational opportunities to those with c and d ancestry the scholarship is to be used for tuition and fees books transportation costs and basic living_expenses b will be publicized through local media such as newspapers and community outreach to be eligible for b a candidate must be of c or d ancestry and accepted at a higher education institution that you have approved you will also have a scholarship program letter catalog number 58263t for candidates who show promise but are not yet attending college this program will provide one year of tuition to attend e your trustee in consultation with your selection committee comprised of volunteers from local school staff members of the c and d community and local religious leaders will select the recipients from the applicants criteria used for selection of recipients will include e financial need academic promise moral character community citizenship history of hard work dedication to study loyalty giving back to the community integrity simple and frugal living candidates will be selected irrespective of sex gender or field of study scholarships may be renewed if the student maintains a full load of coursework and satisfies your academic achievement and reporting requirements you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which b was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other funds held by a recipient are used for their intended purposes and withhold further payments until you obtain assurances that future diversions will not occur and recipients will take extraordinary precautions to prevent future diversions from occurring you represent you will maintain all records relating to b including information obtained to evaluate grantees identify whether a recipient is a disqualified_person establish the amount and purpose of each award and establish you undertook supervision and investigation of the awards described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
